Title: From James Madison to the Senate, 2 February 1816
From: Madison, James
To: Senate


                    
                        
                            Feby 2d. 1816.
                        
                    
                    I nominate,
                    John Page Junr, of New Hampshire to be principal assessor of the 5th Collection District of the same state in the place of Abel Merrile, resigned.
                    William Tolley, of New York to be principal assessor of the 27th Collection district of the same state in the place of Andrew Backus, removed out of the District.
                    William Roberts, of Maryland, to be principal assessor of the 2d Collection district of the same state in the place of William Dickinson, resigned.
                    
                        
                            James Madison
                        
                    
                 